Citation Nr: 0825382	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1965 to March 
1968.
 
The issue of a higher initial rating for PTSD comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2003 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The service 
connection issues come before the Board on appeal from a 
January 2004 rating decision by the RO.  A notice of 
disagreement with respect to all issues was received in 
February 2004, a statement of the case was issued in 
September 2004, and a substantive appeal was received in 
February 2005.  

While it appears that the substantive appeal may not have 
been timely filed, the RO clearly reinstated the appeal for 
an initial higher rating for PTSD by issuing a supplemental 
statement of the case with respect to this issue December 
2005.  With respect to the service connection issues, while 
the December 2005 supplemental statement of the case does not 
address these issues, the RO certified these issues to the 
Board in February 2006 and veteran's representative addressed 
these issues in its July 2008 brief.  Thus, the Board finds 
that all of the issues listed on the front page of this 
decision are properly before the Board. 

The Board notes that additional medical evidence was 
associated with the record after the September 2004 statement 
of the case.  Again, the December 2005 supplemental statement 
of the case only addresses the PTSD issue on appeal.  
However, the referenced evidence is silent with respect to 
headaches.  Further, while it does show a diagnosis of 
hypertension, it does not link the veteran's hypertension to 
service and is essentially redundant of medical evidence 
already considered in the statement of the case, which also 
showed a current diagnosis of hypertension.  In sum, as this 
evidence is not pertinent to these issues, issuance of a 
supplemental statement of the case with respect to these 
issues is not necessary.  38 C.F.R. § 20.1304(c).   

Review of the record, and the veteran's VA examination 
reports in particular, shows that the issue of service 
connection on a secondary basis for alcohol and substance 
abuse has been reasonably raised.  This matter is referred to 
the RO for appropriate action.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  Prior to August 18, 2005, the veteran's service-connected 
PTSD was characterized by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks due to such 
symptoms as irritability, intrusive recollections, 
nightmares, chronic sleep impairment, hyperarousal symptoms 
and avoidance symptoms, but without reduced reliability and 
productivity.

2.  From August 18, 2005, the veteran's service-connected 
PTSD is characterized by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as frequent panic attacks, impairment of memory and 
disturbances of motivation of mood, but without deficiencies 
in most areas.  

3.  Hypertension was not manifested during the veteran's 
active duty service or within one year of his discharge 
therefrom, nor is hypertension otherwise related to such 
service or to any injury during service, including exposure 
to herbicides.

4.   Headaches were not manifested during the veteran's 
active duty service or within one year of his discharge 
therefrom, nor are headaches otherwise related to such 
service or to any injury during service, including exposure 
to herbicides.


CONCLUSIONS OF LAW

1.  For the period prior to August 18, 2005, the criteria for 
entitlement to an initial disability evaluation in excess of 
30 percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including  §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  For the period from August 18, 2005, the criteria for 
entitlement to an initial disability evaluation of 50 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Headaches were not incurred in or aggravated by the 
veteran's active duty service, nor may they be presumed to be 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for PTSD 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in July 2003), another VCAA 
notice is not required.  See Hartman v. Nicholson, 483 F.3d 
1311, 1314-15 (Fed. Cir. 2007); 73 Fed. Reg. 23,353 - 23, 356 
(Apr. 30. 2008) (to be codified at 38 C.F.R. § 3.159(b)(3)).  
See also Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  
Nevertheless, in a March 2005 VCAA notice, the veteran was 
informed of the information and evidence necessary to warrant 
a higher rating.  

Further, with respect to the issues of hypertension and 
headaches, the record shows that in the July 2003 and March 
2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with 
the reasoning set forth in these judicial decisions, it 
appears that the notice requirements addressed by the Court 
in Vasquez-Flores, supra, do not apply to initial rating 
claims such as the one now on appeal to the Board. 

Further, the United States Court of Appeals for Veterans 
Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in July 2003, which was prior to 
the November 2003 and January 2004 rating decisions.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue of a higher initial rating for 
PTSD, the veteran was afforded VA fee-based examinations in 
October 2003 and August 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.   See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

With respect to the issues of entitlement to service 
connection for hypertension and headaches, a VA examination 
with nexus opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

The service medical records do not reflect a diagnosis of 
hypertension or a chronic headache disability.  Because the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service" as it relates to his 
claim of service connection, it is not necessary to obtain a 
VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
manifestation of these disabilities in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disabilities for 30 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  Further, the record 
does not provide any indication that hypertension or 
headaches may be associated with the veteran's exposure to 
herbicides.  In this regard, the Board finds any observations 
by the veteran as to the continuity of symptoms throughout 
the years to lack credibility in light of the decades-long 
gap between service and any mention of his disorders in the 
record.  In sum, the Board finds that a VA examination is not 
necessary in the instant case with respect to these issues.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Initial Higher Rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Further, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. at 126.

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 31 and 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).   A GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers). 

The veteran was afforded a VA fee-based examination in 
October 2003.  The claims file was reviewed.  The veteran 
reported having nightmares.  He woke up feeling sweaty with 
palpitations.  When he was reminded of events in Vietnam, he 
had palpitations, sweating and increased respiratory rate.  
The veteran stated that he avoided war movies and 
conversations that reminded him of Vietnam.  With regard to 
his future, the veteran replied "I don't know.  I'm getting 
ready to die."  He had no interest in doing anything and was 
not getting along with his family.  He had few friends and a 
restricted range of affect.  He was divorced from his wife of 
31 years.  He indicated that he slept poorly, carried a gun 
wherever he went and was extremely hypervigilant.  The 
veteran currently lived alone.  He cleaned, shopped and went 
to work.  He had a long history of alcohol abuse and 
continued to drink on a daily basis.  Mental status 
examination revealed that the veteran was well groomed and 
casually dressed.  He was pleasant, polite and cooperative.  
There were no abnormal movements, psychomotor retardation or 
agitation.  Speech was normal rate and rhythm.  However, his 
mood was anxious.  His affect was full and reactive.  Thought 
processes were linear, logical and goal directed.  There was 
no evidence of loosening of associations or of paranoia or 
delusions.  The veteran did not appear to be responding to, 
nor was there evidence of, immediate auditory or visual 
hallucinations.  The veteran also did not appear to be 
responding to ideas of reference thought broadcasting or 
thought insertion or thought withdrawal.  There were no 
suicidal or homicidal ideations.  Insight and judgment were 
reasonable.  The veteran recognized the need for treatment 
and a realistic plan for self-care.  Veteran was alert and 
oriented to time, person, place and reason for this 
evaluation.  After running a series of tests, the veteran 
concluded that there was no memory loss or impairment.  
Further, there was no impairment of thought process or 
communication.  The veteran had no obsessive or ritualistic 
behaviors that interfered with routine activities.  The 
veteran did not complain of panic attacks or depressed mood.  
He did not display impaired impulse control.  The examiner 
diagnosed the veteran with alcohol dependence and PTSD.  His 
GAF score for alcohol dependence was 40 and his GAF score for 
PTSD was 55.  The examiner opined that it was equally likely 
that his alcohol dependence was self-medicating his PTSD 
symptoms, but he had not sought help for either problem.  His 
alcohol dependence was more severe than his PTSD.  

An April 2004 VA treatment record showed that the veteran 
reported having intrusive thoughts and nightmares related to 
his combat experiences in Vietnam.  He also stated that he 
was having increased difficulty being with other people and 
was becoming more isolative.  He complained of irritability 
and occasional difficulties with temper.  His alcohol use had 
increased over the past three years.  He denied having any 
current suicidal or homicidal ideation.  However, a 
subsequent notation indicated that the veteran had occasional 
suicidal ideation, but denied having any planned intention of 
acting on these thoughts.  He also denied having any history 
of assaultive behavior.  The examiner noted that the veteran 
was able to perform self care and instrumental independent 
activities of daily living.  The veteran was employed as an 
investigator aid and had a bachelor of science degree in 
public administration.  On mental examination, the veteran 
was appropriately dressed and groomed.  His mood was somewhat 
sullen with restricted affect.  His speech was somewhat soft 
and slightly slowed.  He admitted having great difficulty 
with sleep, secondary to nightmares and intrusive thoughts.  
Thought processes were logical and linear, with content 
negative for current suicidal or homicidal ideation or 
bizarre or paranoid ideation.  He was alert and oriented x4.  
He denied having any difficulty with attention or memory 
abilities.  His insight was assessed to be fair.  His 
judgment was assessed to be fair to poor.  The examiner noted 
that the veteran had symptoms consisted with PTSD, including 
irritability, pronounced sleep difficulties, nightmares, 
night sweats, hyperarousal symptoms and avoidance symptoms.  
The impression was PTSD and alcohol dependence.  His GAF 
score was 55.  

A follow up VA treatment record showed that the psychiatric 
medications that had been prescribed were helping as the 
veteran was no longer having nightmares.  The veteran was 
alert and oriented x4.  He was well groomed, had good eye 
contact, and was pleasant.  An August 2004 VA treatment 
record showed that the veteran had experienced highly 
significant improvement in his mood, sleep, suppression of 
nightmares, and was newly able to begin focusing on relevant 
issues in his life.  

However, in a May 2005 statement, the veteran indicated that 
he hated to go to sleep because of nightmares.  He also 
stated that he hated being around people and that he had quit 
his job because he could not stand being around people and 
had been thinking about hurting them.

A June 2005 VA treatment record indicated that the veteran 
reported quitting his job.  He felt relieved as it was much 
too stressful a job for a PTSD sufferer.  He also moved out 
of his mother's house and was alone, which he preferred.  He 
was in contact with one of his daughters regularly.  He also 
indicated that he had a woman friend for the past seven 
months, but he was ambivalent about the relationship as she 
wanted to converse with him more than he could tolerate in 
his self-isolation.  The veteran remained abstinent from 
alcohol.  Affect was improved.  The veteran continued to 
obtain significant relief from his symptoms, including his 
nightmares.          

The veteran was afforded another VA fee-based examination in 
August 2005.  The claims file was reviewed.  The veteran 
reported that he could go into a bank and think its Vietnam.  
He had continued to drink.  He also reported that he quit his 
job because he could not do it and did not want to be around 
people.  He was living off money from his retirement fund and 
doing a part time job driving kids to visit their parents.  
He reported trouble sleeping, which included nightmares and 
fear of sleeping.  The current symptoms were nightmares, but 
also reliving combat and thinking he was naked during the 
day.  He was afraid of people and tried to isolate.  He also 
indicated that he had trouble with memory, concentration and 
fatigue.  He tried to do as little as possible during the 
day.  The symptoms described occurred constantly.  The 
veteran also stated that the ability to perform daily 
functions during remission/partial remission was limited.  
The veteran said that even with his driving job, he had to 
sign off for two weeks because he was too paranoid to leave 
home.  With respect to his employment history, the veteran 
indicated that he had multiple fights and his relationships 
with his supervisor and co-workers were poor.  The veteran 
tended to keep to himself and did not leave home much.  The 
veteran may have had social family meetings in the past, but 
had no interest at this time.  He was currently working as a 
driver, but had no relationship with his supervisor or co-
workers because he never saw them.  He then indicated that he 
lost two weeks of work because of car trouble.  He continued 
to use alcohol.  

On mental status examination, the examiner found that the 
veteran was a reliable historian.  His orientation was within 
normal limits.  Appearance, hygiene and behavior were 
appropriate.  His affect and mood were abnormal with 
depressed mood, although the depression did not affect his 
ability to function independently and effectively.  
Communication and speech were within normal limits.  Panic 
attacks were present and occurred as often as 80 times per 
month, each episode lasted about 4 minutes.  The attacks 
included chest pain and shortness of breath.  He felt like he 
had to breathe slower to get enough air and he sweated 
profusely.  There was no delusion history present and at the 
examination, there was no delusion observed.  Hallucination 
history was present occasionally, including "little flashes 
that go across your face, but you know you are daydreaming."  
At the time of the examination, there was no hallucination 
observed.  Obsessional rituals were absent.  Thought 
processes were appropriate.  Judgment was not impaired and 
abstract thinking was normal.  Memory was impaired to a mild 
degree, such as forgetting names, direction and recent 
events.  Suicidal and homicidal ideation was absent.  The 
veteran lived away from his family because he felt better 
alone.  The veteran had bloodshot eyes and facial flushing, 
which would be consistent with recent inebriation; however, 
the examiner could not smell alcohol on his breath.  The 
veteran broke into tears easily.  The examiner state that the 
new diagnosis was PTSD, polysubstance abuse, in partial 
remission.  Essentially, polysubstance abuse was no longer 
noted separately from PTSD.  The GAF score for PTSD was 52 
and the GAF score for polysubstance abuse in partial 
remission was 57.  The examiner noted that the veteran 
suffered from an alcohol and cocaine abuse disability that 
was due to his PTSD.  The examiner opined that mentally, the 
veteran did not have difficulty performing activities of 
daily living.  However, he was unable to establish and 
maintain effective work and social relationships because the 
veteran had chosen to live about 100 miles away from his 
family simply because in his estimation, he was more at ease 
without them.  He stated he had no relationship with them and 
dismissed the idea of forming any new relationships as he 
could not imagine doing this and the very question sent him 
to tears.  He had no difficulty understanding commands and 
appeared to pose no threat of persistent danger or injury to 
self or others.    

In November 2005, the veteran submitted a statement where he 
provided that he had nightmares every night.  He was 
paranoid.  He would sweat and his heart would beat fast.  He 
could not breathe and was scared of everyone.  He indicated 
that he had to quit his job because he could not take his 
medication and he could not get along with the people at work 
because they were plotting against him and he did not trust 
them.  He also stated that he started carrying his gun to 
work and thought about killing them.  He also provided that 
he felt like killing his family and he had moved away from 
them because he did not want to be around anyone.  He 
concluded that the only friend he had was his gun and the 
only other proof he could offer was his dead body.    

Initially, the Board noted that the veteran's substance abuse 
has been attributed to his PTSD by both VA examiners.  Thus, 
when determine the appropriate rating for the veteran's PTSD, 
the Board has considered the veteran's entire psychiatric 
picture, including his substance abuse. 

Based on the August 18, 2005 VA fee-based examination, and 
resolving all benefit of the doubt in favor of the veteran, 
the Board finds that a 50 percent rating is warranted from 
the date of the examination.  At the examination, the veteran 
exhibited symptoms consistent with those characteristic of 
the criteria for a 50 percent rating, such as more than once 
a week panic attacks, impairment of memory, and disturbances 
of motivation and mood.  Further, he showed increasing 
difficulty in establishing and maintaining effective work and 
social relationships.  At the time of this examination, he 
had become more isolated, which was demonstrated by moving 
away from his family and changing jobs to one that required 
less contact with people.  In sum, the veteran's disability 
picture more nearly approximates the criteria for a 50 
percent rating from the date of the VA examination, August 
18, 2005.  

Nevertheless, the preponderance of the evidence is against a 
50 percent rating or higher prior to August 18, 2005.  The 
medical evidence prior to August 18, 2005 does not show that 
the veteran suffered from more than once a week panic attacks 
or memory impairment.  Further, the veteran did not exhibit a 
significant number of symptoms consistent with those 
characteristic  of the criteria for a 50 percent rating, such 
as flattened affect, circumstantial, circumlocutory or 
stereotyped speech, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking and 
disturbances of motivation and mood.  At the October 2003 VA 
examination, the veteran's speech was normal and he was alert 
and oriented to place and person.  During this period, the 
veteran was able to function independently with no neglect of 
personal hygiene.  The Board recognizes that the October 2003 
examiner assigned a GAF score of 40 to the veteran's alcohol 
abuse that had been attributed to his PTSD, which is 
indicative of some impairment in reality testing or 
communication.  However, the Board notes that a GAF score 
reflects merely an examiner's opinion of functioning levels 
and in essence represents an examiner's characterization of 
the level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  During this period, the veteran did not 
exhibit illogical, obscure or irrelevant speech.  He was 
still able to work at his job and still had contact with his 
family.  Under the circumstances, the Board must conclude 
that the degree of PTSD impairment prior to August 18, 2005, 
was adequately contemplated by the existing 30 percent 
rating.  

Further, from August 18, 2005, the veteran does not exhibit 
symptoms similar to those outlined in the criteria for a 70 
percent rating, such as suicidal ideation, obsessional 
rituals or impaired impulse control.  Further, his panic or 
depression does not affect his ability to function 
independently, and there has been no neglect of his personal 
hygiene.  The veteran lives alone and is able to perform 
basic activities of daily living and he was well groomed.  
Moreover, at the last examination, the veteran's speech was 
not illogical, obscure or irrelevant.  Rather his speech was 
normal.  He was alert and oriented to place and person.  The 
veteran's thought processes were appropriate.  The Board 
recognizes that in a subsequent statement, the veteran 
appeared to indicate that he was a danger to co-workers and 
his family as well as to himself.  Nonetheless, there has 
been no objective medical finding of suicidal or homicidal 
ideation to support the veteran's contentions.  In fact, the 
August 2005 VA examiner clearly stated that the veteran 
appeared to pose no threat of persistent danger or injury to 
self or others.  Thus, in sum, the objective characteristics 
described do not meet the criteria for a 70 percent 
disability rating.  The criteria for a 50 percent rating 
appear to more accurately describe the veteran's level of 
social impairment including disturbances in motivation and 
mood and difficulty in establishing social relationships.  
From August 18, 2005, the Board finds that the current degree 
of PTSD impairment is adequately contemplated by the existing 
50 percent rating.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 30 percent prior to August 18, 2005.  
However, a 50 percent rating, but no higher, is warranted 
from August 18, 2005.  The Board has reviewed the evidence of 
record, but finds no basis for the assignment of even higher 
ratings at any time from the effective date of service 
connection in this case, to the present.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  To the contrary, the veteran's 
employment history is consistent with that contemplated by 
his current ratings under the schedular criteria.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension or organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 72 Fed. Reg. 
32,395 (June 12, 2007).

The veteran's military personnel record shows that he 
received the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  Thus, as 
service records show that the veteran served in Vietnam 
during the applicable time period, he is presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  

Hypertension

The veteran is claiming entitlement to service connection for 
hypertension, to include as due to exposure to herbicides.  
Service treatment records are silent with respect to any 
diagnosis of hypertension.  Significantly, a January 1968 
service examination prior to discharge showed that the 
veteran's blood pressure reading was 125/56 and there was no 
mention that the veteran had hypertension.  In March 1968, 
the veteran signed a statement indicating that there had been 
no change in his medical condition since January 1968.  Post 
service medical evidence of record shows a current diagnosis 
of hypertension; however, the evidence of record is over 30 
years after the veteran's discharge from service.  
Significantly, there is no medical evidence of record linking 
the veteran's hypertension to service, including exposure to 
herbicides.  

Initially, the Board observes that the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  The Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable with respect to this issue.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for hypertension either on a 
direct basis or under the one-year presumption.   Service 
medical records are silent with respect to any findings of 
hypertension and there is no medical evidence of hypertension 
within one year of service.  Moreover, as there is no post 
service medical evidence of hypertension for more than 30 
years, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Significantly, there is no medical 
evidence directly linking the veteran's hypertension to 
service, including exposure to herbicides.  

The Board acknowledges the veteran's statements indicating 
that his hypertension is related to service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for hypertension.  
Here, the veteran is competent to say that he experienced 
symptoms while in service and since.  However, the Board does 
not believe that hypertension is a condition subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose hypertension and link it  to 
service.

The fact remains that there is no indication that 
hypertension was present in service or that hypertension is 
linked to service.  While the veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury in service, 
and a causal nexus between hypertension to service.  

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for hypertension.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Headaches

The present appeal also includes the issue of entitlement to 
service connection for headaches, to include as due to 
exposure to herbicides.  A May 1965 service treatment record 
showed that the veteran had a headache associated with 
tonsillitis.  Further, a January 1966 service medical record 
showed that the veteran complained of headaches since he got 
hit on the head.  However, significantly, it does not appear 
that the veteran was diagnosed with a chronic headache 
disability.  The January 1968 service examination prior to 
discharge was silent with respect to any findings of a 
chronic headache disability.  Importantly, in his 
contemporaneous medical history, the veteran expressly denied 
having frequent or severe headaches.  Again, a statement 
signed by the veteran in March 1968 indicated that there had 
been no change in his medical condition since the January 
1968 service examination.  April 2004 VA treatment records 
showed that the veteran complained of headaches for the last 
three years, which he attributed to getting after having 
dreams and flashback about Vietnam.  Nevertheless, again, 
private and VA treatment records are silent with respect to 
any findings of a chronic headache disability.  

While it is unclear whether the veteran has a chronic 
headache disability as it appears that his headaches may just 
be a symptom of other disabilities, the Board again observes 
that headaches is not one of the enumerated disabilities 
listed under 38 C.F.R. § 3.309(e) as presumed due to 
herbicide exposure.  The Board again notes that the Secretary 
has determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable with respect to this issue.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for headaches on a direct basis.  
While service medical records show a couple of instances of 
headaches, there was no finding of a chronic headache 
disability in service.  Significantly, the veteran's 
discharge examination was silent with respect to any finding 
of a chronic headache disability.  Moreover, as there is no 
post service medical evidence of headaches for more than 30 
years, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Significantly, there is no medical 
evidence directly linking the veteran's headaches to service, 
including exposure to herbicides.  

Again, the veteran's contentions with respect to his 
headaches have been carefully considered; however, based on 
the same analysis given above, these contentions are 
outweighed by the absence of any medical evidence to support 
the claim.  Accordingly, the Board finds that the weight of 
the evidence is against the presence of a disease or injury 
in service, and a causal nexus between headaches to service.  

In conclusion, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for headaches.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).








ORDER

A 50 percent rating, but no higher, for the veteran's 
service-connected PTSD is warranted, effective August 18, 
2005.  To that extent, the appeal is granted.

A rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted prior to August 18, 2005.  To 
that extent, the appeal is denied. 

Service connection for hypertension and headaches is not 
warranted.  To that extent, the appeal is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


